United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-1784
                       ___________________________

                              Jay Michael Williams,

                       lllllllllllllllllllllPlaintiff - Appellant,

                                           v.

                               R. Marques, Warden,

                      lllllllllllllllllllllDefendant - Appellee.
                                      ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                         Submitted: November 25, 2019
                            Filed: December 2, 2019
                                 [Unpublished]
                                 ____________

Before COLLOTON, BENTON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       Jay Williams filed a petition under 28 U.S.C. § 2241 for a writ of habeas
corpus. He challenged a Bureau of Prisons regulation barring inmates convicted of
certain nonviolent offenses from receiving a sentence reduction under 18 U.S.C.
§ 3621(e)(2)(B) after successful completion of a residential drug abuse treatment
program. Williams initially challenged the regulation under the Administrative
Procedure Act (APA) and later added a challenge under the Fair Sentencing Act
(FSA) of 2018. The district court1 denied relief on both grounds. We agree with the
district court that Williams’s APA challenge was foreclosed by controlling precedent,
and that the FSA did not alter the validity or applicability of the regulation at issue.
The judgment is affirmed for the reasons stated by the district court. See 8th Cir. R.
47B.
                          ______________________________




      1
       The Honorable John R. Tunheim, Chief Judge, United States District Court for
the District of Minnesota, adopting the report and recommendations of Magistrate
Elizabeth C. Wright, United States Magistrate Judge for the District of Minnesota.

                                          -2-